Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the integration of the transducer for generating vibrations causing a leaked sound wave in addition to a microphone and the waterproof mesh cloth such as claimed in at least Claims 1-20 must be shown or the feature(s) canceled from the claim(s).  Figs. 14-16 appear a housing having a microphone but do not show how a speaker from Figs. 1-13 would be integrated or how the leaked sound wave would travel to an outside thereof. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horii (US 20150256656 A1), in view of Lippert (US 20160037243 A1).
Regarding Claim 1, Horii teaches: A speaker (Figs. 1-2, 8), comprising: a housing (11); a transducer residing inside the housing and configured to generate vibrations (piezoelectric element 16 and ¶ [0084]), the vibrations producing a sound wave inside the housing and causing a leaked sound wave spreading outside the housing from a portion of the housing (¶ [0084]: “In the fifth embodiment, the piezoelectric element 16 is provided near the opening 11d on the housing inner side of the flat plate portion 11b. The piezoelectric element 16 vibrates an area near the opening 11d of the flat plate portion 11b. Furthermore, the vibration generated by the piezoelectric element 16 vibrates the air in the space S1, and the vibration of the air (i.e., sound wave) is transmitted to the outside of the housing through the opening 11d”); at least one sound guiding hole located on the housing and configured to guide the sound wave inside the housing through the at least one sound guiding hole to an outside of the housing (via opening 11d), the guided sound wave having a phase different from a phase of the leaked sound wave, the guided sound wave interfering with the leaked sound wave in a target region (from ¶ [0085], the vibration sound wave and the external sound wave can cancel each other out, thus they would have differing phases). Horii does not teach: at least one microphone disposed in the housing; and a waterproof mesh cloth having a waterproof function, wherein the waterproof mesh cloth is outside a periphery of the at least one microphone. In a related field, Lippert teaches to provide a microphone with a waterproof mesh cloth having a waterproof function in a mobile device housing (Figs. 1-4: acoustic device 105; ¶ [0022], [0033], [0037], [0044]; mesh 107; coating 401). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Horii to include a further microphone with ingress protection such as taught by Lippert. Motivation for doing so would lie in allowing the device of Horii to record a users’ voice such that a two-way conversation may be held using the included speaker of Horii. The additional ingress protection would ensure the microphone is protected when subjected to outside elements.
Regarding Claim 17, method limitations pertaining essentially identically to the structure of Claim 1 are recited. Therefore, Claim 17 is rejected for the same reasons as above with respect to Claim 1.

Claim(s) 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horii (US 20150256656 A1), in view of Lippert (US 20160037243 A1), and in further view of Haertl (US 4987597 A).
Regarding Claim 2, Horii, in view of Lippert, does not specifically teach: further comprising a bracket disposed with a microphone hole corresponding to the at least one microphone, and the waterproof mesh is sandwiched between the at least one microphone and the bracket (as modified, Lippert shows a bracket such as 108 but not that the mesh is sandwiched between the bracket and the microphone). In a related field, Haertl teaches that a mesh of a transducer may instead be located between a bracket and the transducer (Fig. 16: mesh 14.7 located between bracket structure 39, 40 and transducer 21). It would have been obvious to try to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Horii, in view of Lippert, with the alternate mesh location of Haertl. Motivation for doing so would lie in allowing the mesh to be closer to the microphone or for allowing easier cleaning of the mesh by having it in a more removable fashion.
Regarding Claim 4, Horii, in view of Lippert and Haertl, teaches: wherein the at least one microphone corresponds to a sound guiding channel wrapped around a periphery of the at least one microphone, and the waterproof mesh cloth is disposed inside the sound guiding channel (as modified, the sound guiding channel 106 of Lippert would have the mesh located within prior to the microphone).

Claim(s) 3, 5, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horii (US 20150256656 A1), in view of Lippert (US 20160037243 A1), and in further view of Ikeyama (US 8141678 B2).
Regarding Claim 3 and 18, Horii, in view of Lippert, does not specifically teach: wherein the waterproof mesh cloth is directly adhered to the periphery of the at least one microphone. In a related field, Ikeyama teaches that a mesh of a transducer may be attached directly to a periphery of the transducer (Figs. 3-5: 15 attached directly to 29). Therefore, it would have been obvious to try to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Horii, in view of Lippert, to include either a further mesh attached directly to the transducer, or to relocate the mesh to such a location. Motivation for doing so would lie in further protecting the transducer in the instance of having a further mesh, or for allowing the transducer to be manufactured with built in protection which would aid in assembly and/or replacement.
Regarding Claim 5 and 20, Horii, in view of Lippert, does not specifically teach: wherein the at least one microphone corresponds to at least one microphone component including a waterproof membrane component. In a related field, Ikeyama teaches that a mesh of a transducer may be attached directly to a periphery of the transducer (Figs. 3-5: 15 attached directly to 29). Therefore, it would have been obvious to try to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Horii, in view of Lippert, to include either a further mesh attached directly to the transducer, or to relocate the mesh to such a location. Motivation for doing so would lie in further protecting the transducer in the instance of having a further mesh, or for allowing the transducer to be manufactured with built in protection which would aid in assembly and/or replacement.
Regarding Claim 19, Horii, in view of Lippert and Ikeyama, teaches: wherein the at least one microphone corresponds to a sound guiding channel wrapped around a periphery of the at least one microphone, and the waterproof mesh cloth is disposed inside the sound guiding channel (as modified, the sound guiding channel 106 of Lippert would have the mesh located within prior to the microphone).

Allowable Subject Matter
Claims 6-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651